 WIPO, INC.649WIPO,Inc. and National Council of DistributiveWorkers of America.Case 10-CA-9278October 11, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS FANNING ANDJENKINSOn April 12, 1972, Trial Examiner Nancy M.Sherman issued the attached Decision in this proceed-ing.Thereafter,Respondent and General Counselfiled exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand briefs and has decided to affirm the TrialExaminer's rulings, findings,and conclusions and toadopt her recommended Order with the followingmodifications.Contrary to the Trial Examiner, we find thatRespondent's actions in posting, promulgating, andmaintaining a no-solicitation rule, which failed to ad-vise employees with sufficient clarity when they maysolicit for the Union and when they may not, wereviolative of Section 8(a)(1) of the Act. In reaching thisconclusion we note that the posted rule prohibitingsolicitations of any kind "on company time on com-pany property," might reasonably be interpreted byan employee as prohibiting union solicitation duringnonworking time.' We shall therefore amend the TrialExaminer's recommended Order and notice to em-ployees accordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner as modified below andhereby orders that Respondent, WIPO, Inc., Colum-bus, Georgia,its officers,agents,successors, and as-signs, shall take the action set forth in the TrialExaminer's recommended Order, as so modified:1. Insert the following as subparagraph 1(a) andreletter paragraphs 1(a) and (b) as 1(b) and (c):"(a) Promulgating,maintaining, or enforcing no-solicitation rules prohibiting employees during non-working time from soliciting for the Union onRespondent's property."2. Substitute the attached notice for the TrialExaminer's notice.CHAIRMAN MILLER,dissentingin part:I dissent only with respect to the reversal of theTrial Examiner's finding that the no-solicitation rulewas a valid rule. She cited Board and court caseswhich are squarely in point and which fully supporther conclusion.My colleagues say the cases she citesare "inap-posite." That is simply not true.InUniversal Cigar,for example, 173 NLRB 865,relied on by the Trial Examiner, this Board agreed, at865, with a Trial Examiner's finding that a rule pro-hibiting solicitation "on companytime" was a validrule.How that case can be deemed "inapposite" es-capes me.Iwould affirm the Trial Examiner'sDecision inits entirety.iSouthernElectronics Co, Inc.,175 NLRB 69, 72.In reaching our conclu-sionwe find that the casesrelied uponby the TrialExaminer in finding therule validon its face are inapposite. See TXD, In. 23.Moreover, contrary toour dissenting colleague, inUniversalCigar Corporation,173 NLRB865, theBoard was not called upon to passupon the validityof the no-solicitationrule thereinvolved,since the gravamen of the 8(a)(3) complaint was thedisparate enforcement of the rule with respect to the dischargeof a namedemployee. Accordingly,the Board,in finding the violation, did not need topass upon the validityof the rule itself.Indeed,as the General Counsel hadconceded the validityof the rule,and itsvalidity wastherefore not litigated,the Board was not free to pass upon the ruleAPPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a trial in which all parties had the opportunityto present their evidence, it has been decided that weviolated the law and we have been ordered to post thisnotice.We intend to carry out the order of the Boardand abide by the following:WE WILL NOTpromulgate,maintain, or en-force no-solicitationrulesprohibiting solicitationon behalf of the Union during nonworking timeon our property.WE WILL NOT discharge or otherwise discrim-inate against employees becauseof union activi-tiesby them or by their kin.WE WILL offerJamesW. Brownimmediateand fullreinstatementwith backpay.Our employeesare freeto join or assist Na-tional Council of Distributive Workers of Ameri-ca, or any otherunion,and toengage in unionactivities for their mutual aid or protection.WE WILL NOTinterferewith,restrain,orcoerce employees in the exercise of these rights.199 NLRB No. 11 650DatedByDECISIONSOF NATIONAL LABOR RELATIONS BOARDWIPO, INC.(Employer)(Representative)(Title)We will notify immediately the above-named individ-ual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Room 701, Peachtree Building, 730Peachtree Street, NE., Atlanta, Georgia 30308, Tele-phone 404-526-5760.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASENANCYM. SHERMAN,Trial Examiner: This proceeding,heard at Columbus, Georgia, on February 15, 1972, pur-suant to acharge filed on November 2, 1971, and a com-plaint issuedon January 4, 1972,presentsthe questions: (1)whether Respondent violatedSection 8(a)(1) of the Na-tional LaborRelationsAct, as amended (herein called theAct) by posting, promulgating and maintaining a ruleforbidding solicitation "for any purpose and of any nature... on company time on company property"; and (2) wheth-er Respondent's discharge of employee James W. Brown onOctober 20, 1971, was motivated by his own and his wife'sactivity on behalf of the Charging Party, herein called theUnion, and therefore, violated Section 8(a)(3) and (1) of theAct.Upon the entire record,includingmy observation ofthe demeanorof the witnesses,and after due considerationof the briefs filed by the General Counsel and the Respon-dent,Imake thefollowing:FINDINGS OF FACT1.THE RESPONDENTS BUSINESS ANDTHE LABOR ORGANIZATION INVOLVEDRespondent is a Georgia corporation, with its principaloffice and place of business located at Columbus, Georgia,where it manufactures and sells industrial towels. It annual-ly sells and ships directly to customers outside Georgiaproducts valuedin excessof $50,000. Upon these facts I findthat, as Respondent admits, it is engaged in commerce with-in the meaning of Section 2(6) and (7) of the Act, and thatassertion of jurisdiction over such operations will effectuatethe policies of the Act. National Council of DistributiveWorkers of America, the Charging Party, is a labor organi-zation within the meaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Backgroundand Sequenceof Events;the No-Solicitation RuleUnion activityamong the employees here involved wasin progress by May 1971.' J. L. Gore, who was onRespondent's payroll, attended union meetings, obtainedsignatures on a few union cards, and was subsequentlyelected shop steward. During his break period in May orJune,en routeback to his work place after making a pur-chase at a drink machine elsewhere in the plant,Gore stop-ped in the sewing room to converse with a female employee.Employee Junior Ponder (who was working at that time)then joined the conversation. Franklin Hopkins, admittedlya supervisor,cameup and told Ponder to get back to workor be fired, that Hopkins did not want him talking toanybody that-had anything to do with the Union. Hopkinsalso told Gore that he had a gun out in the car. At some latertime, Gore went to Hopkins and told him that "we was notdiscussing anything about the Union whatsoever, and Ididn't think he had any right to evenmake a remark likethat."2On June 25, Respondent posted the following notice toits employees:No solicitation for any purpose and of any nature isallowed on company time on company property.Each of the employees individually also received a copy ofthis rule. There is no evidence that Respondent had everpreviously promulgated a rule forbidding solicitation oncompany time or property.3 Before this rule was posted,companypersonnelhad, tomanagement's knowledge, en-gaged in various kinds of commercial solicitation on compa-ny property,and at least in some cases on company time.The no-solicitation rule remained on the bulletin board fora short time;4 the record fails to show who removed it orwhy it was removed.On August 6, the Regional Director issued a Decisionand Direction of ElectionamongRespondent's employees1All dateshereafter are 1971 unless otherwise stated2My findingsas to this incident are based on Gore's uncontradicted andcredibletestimony.In acceptingGore's testimony, I am mindful of the factthat at the timeof the hearingHopkinsmay not have been in Respondent'semploy and that Gore's'preheanng affidavit did not assert that Hopkinsspecifically mentioned the Union.I neverthelessbelieve Gore's hearing testi-mony that Hopkins' reproacheswere specificallydirected against conversa-tion with unionadherents. Indirect corroboration of thisversion is providedby Gore's reference (in both his affidavit and his testimony)to Hopkins'threat against Gorehimself(who wasnot even Hopkins'subordinate), andby Gore's specific referenceto the Unionin his later conversation withHopkins, a reference not claimedto beomitted fromGore's affidavit. Goreimpressed me as an honest witnesswhose friendlyfeelingstowardBrown (aneighborand hisnephew bymarriage)were counterbalanced by some appre-hension, after his December 1971 discharge,about whether Respondentwould pay him $2,600 in paid-up retirementbenefitsshould he testify ad-versely to it.7Uncontradictedand credible testimonyof J. L.Gore and former employ-ee French establishes that Respondent had not posted such a notice for atleast theprevious 16 yearsRespondent's counsel stated on the record that the rule remained on thebulletinboard forabouta day,but the testimony is less precise. WIPO, INC.in which,inter alia,he found J. L. Gore to be a supervisor.'As noted above, Gore had previously campaigned in favorof the Union. After theissuanceof the Direction of Elec-tion, General Manager Arwood Begor and Company Attor-ney Mark Youmans called Gore into the office; told himthat because of his union activity he "knew the people, theleaders and more or less who was for the Union"; asked him"would [he] be willing ... since [he] was a supervisor, to helpthem kind of talk against the Union and help them talk itout"; and requested him to make speeches against the Un-ion to employees. Gore made such antiunion speeches togroups of employees, in the presence of General ManagerBegor and Personnel Manager Linedecker.The representation election was held on September 9.The tally of ballots showed that 47 valid votes were cast forthe Union, 45 valid votes were cast against the Union, and(so far as relevant here) 2 ballots were challenged, one castby Carrie Brown and the other by Nicholas Matichka.6 Onthe basis of the parties' September 24 stipulation that CarrieBrown was eligible, on October 6 the Acting Regional Di-rector ordered that her ballot be opened and counted. TheActing Regional Director further ordered:If the revised tally of ballots shows that the remain-ing undetermined challenged ballot of Nicholas Ma-tichka is not determinative, an appropriate certificationshall be issued. However, in the event the remainingundetermined challenged ballot of Matichka is suffi-cient to affect the results of the election, the under-signed shall take the necessary steps to resolve his eligi-bility consistent with the Board's Rules and Regula-tions.Since Carrie Brown's ballot turned out to be for'theUnion, the Union was certified without resolution ofMatichka's status. Prior to the hearing on February 15,1972, Respondent and the Union had engaged in negotia-tions, but the recordfailsto show whether a bargainingagreement was reached.B. The Dischargeof JamesW. Brown1. James Brown's work historyJames W. Brown was hired by Respondent about Octo-ber 1959 as a helper on a dye printing machine at$1.10 anhour.In mid-1971, Brown was a dye printing machine oper-ator with an hourly rate of $2.25.This rate represented adifferential over other machine operators of 25 cents anhour, which he received because he was also the "seniorshift leader" on the day shift.In late July, Ricey Sartin,a machine operator who wasthe senior shift leader on the night shift, told Respondentthat he was quitting in 2 weeks because he did not want towork nights any more. Plant Superintendent Samuel A.Pinkston thereupon transferred Sartin to the job of seniorshift leader on the day shift.Pinkston admittedly offeredBrown the job of senior shift leader on the night shift, at hisexisting $2.25 wage rate. Brown rejected the offer. UponsHe made this finding in connectionwith the Company's motion to dis-missthe petition on the ground that Gore assisted the Union in procuringits showing of interest.6 A thirdchallengedballot was cast by an individual whom the partiesstipulated to be ineligible.651Sartin's transfer to the day shift, Brown's rate was decreasedto $2.15 an hour (15 cents more than an ordinary operator)because Pinkston did not want to pay the same rate to twoemployees, one of whom had greater responsibilities thanthe other.?In late September, the senior shift leader on the 3-mannight shift (Hopkins) resigned. Thereafter, about September27, Respondent temporarily eliminated the night shift in theprinting department and transferred one of the employeeson that shift to the day shift, thereby increasing it from threeto four men. Pinkston called the employees in that depart-ment together and told them that their then 8-hour workingday was being extended to 10 hours, with a quitting time of5:30 p.m. rather than 3:30.8 As Pinkston admittedly knew,Brown's working the extra 2 hours caused his family consid-erable personal inconvenience.9 So far as is material here,Brown failed to work overtime (when scheduled to do so)on about 4 separate occasions between September 30 andOctober 18, inclusive." Senior Shift Leader Sartin crediblytestified that when Brown did not work late although sched-uled to do so, he would "usually always"tell Sartin that he"was going to leave, that he couldn't work"; and that Sartin,who had no authority to excuse Brown, told him "on severaloccasions" to see Plant Superintendent Pinkston beforeleaving. Sartin further credibly testified that "sometimes"Brown would return to say that "it would be all right if hecould get by without him"; and that Brown "always" toldhim when he was going to go home. This testimony bySartin, a witness called by Respondent, to a large extentcorroborates Brown's testimony, which I credit, that oneach occasion before leaving, he told Pinkston that he"would like to be off" or that he "couldn't work theovertime"; that on each occasion Pinkston replied "goahead," usually on condition that he "check with" Sartin tomake sure that "they could make it without me"; and thatBrown "always" told Sartin, either before or after talking to7 I do not credit Pinkston's testimony that he replaced Brown with Sarumpartlybecause Brown had failed to perform the shift leader's duty of seeingto it that the work area was cleanedup bythe shift before quitting time. Thistestimony is inconsistent with Pinkston's admission that he offered Brownthe shift leader's position on the night shift, when the conduct which Pinkstonattributed to Brown would be more likely to occur than on the day shiftbecause Pmkston regularly worked days but was usually absent from theplant during most of the night shift. Indeed, although not contending that"senior shift leader" on the day shift is a supervisory position,Respondentstipulated that Franklin Hopkins, who replaced Sartin on the night crew, wasa supervisor.For the reasons set forthinfra,In 39, I regard Pinkston as agenerally unreliablewitness8For reasons unexplained in the record,Brown did not attend this meet-mg. However,the substance of Pmkston's remarks was relayed to Brown bySenior Shift Leader Sartin.9Brown's wife also worked at the plant, and during the relevant period herworkday ended at 3:30.The Browns' two younger children(the youngestthen about 3 months old) had to be picked up from the babysitter shortlyafter 3.30, and the Browns wanted at least one parent to be home when theremaining three(the oldest then 10 or I I years old)returned from school at4 or 4.30. Accordingly,if Brown worked overtime,either the Browns had todrive to work separately or Mrs. Brown would have to pick up the childrenand then return to pick up Brown.10 Specifically, about I day during the pay period ending October 2, on 2days during the pay period ending October 9, and on October 18.Brown worked only one 10-hour day (and only 4 days)during the payperiod beginning September 26 and ending October 2.However,betweenSeptember 26 and 29,inclusive, Brown's daughter was in the hospital, andPinkston admittedly excused him from working full time during this period.No employee worked overtime during the pay period ending October 16,when work was apparently light. 652DECISIONSOF NATIONALLABOR RELATIONS BOARDPinkston, that he was leaving. There is no evidence thatSartin ever told Brown that Respondent could not "get bywithout" him. Brown credibly testified without contra-diction that until October 19, he had never been reprimand-ed for not working overtime."2. TheBrowns' unionactivityBrown signed a union card in May 1971, and attendeda union meetingalmost every week thereafter up to the timeof the hearing in February 1972. In August 1971, whenPlant Superintendent Pinkston mentioned Brown to Ar-wood Begor (Respondent's general managerand vice presi-dent),Begor commented,"That one, James Brown, I amsurehe will be for the Union because he loves money somuch."12Brown wasthe husband of employee Carrie Brown,who, as previously noted, cast a challenged ballot in theSeptember 9 election. Immediately after the election, PlantSuperintendent Pinkston approached her and asked "whatright did [she] think [she] had to vote.... he didn't think [she]had any right to vote." Mrs. Brown replied, "I think I haveas much right as anyone else." On the following day, Pink-ston escorted her to the company president's office, whereshe was interviewed by Company Attorney Youmans.13Youmans asked a "few" questions about what union repre-sentatives had told her, inquired what literature they hadpassed out, and asked (in Mrs. Brown's words) whether"we" had received any "papers" from Respondent. You-mans said"something about a meeting," to which Mrs.Brown replied, "Just because you go to ameeting, that doesnot necessarily mean that you will vote for a Union." You-mans also said "something about voting," to which Mrs.Brown replied that "it was personal and private, and [she]didn't think it should be discussed." 14 Youmans stated that"the Union hadn't won and there wasn't going to be one inthere."Mrs. Brown inquired, "You mean we've lost?" andYoumans replied, "Yes." Youmans asked whether Mrs.Brown's husband worked at the plant and she replied thathe did. Youmans asked whether any union representativeshad visited her home, and she told him no. It appears fromthe record and from Respondent's brief (p. 17) that You-mans' interview with Mrs. Brown wasone of several em-111 do not credit Pmkston's testimony that he gave Brown permission toleave early on only two occasions,when Brown's daughter was in the hospi-tal, and that on "numerous" other occasions Brown "took off on his own."If there had really been occasions on which Brown had "clocked out andgone without ever consulting with me" (as Pmkston testified), Pinkston surelywould have had some idea(as he admittedly did not) whether Brown haddone this on 1, 2, 5,or 20 occasions. (Only 18 working days elapsed betweenthe inauguration of the 10-hour day and Brown's discharge.)Moreover,company witness Sartin failed to corroborate Pinkston's testimony that Pink-ston repeatedly asked Sartm about Brown's whereabouts after 3:30, and thatSartm replied Brown was "supposed to come by and let you know." Fur-thermore,it islikely (to say theleast) that any such conduct by Brown wouldhave led to his reproof by Pinkston; yet neither Pinkston nor any otherwitness testified that such reproofs were forthcoming.For the reasons setforthinfra,In. 39,I regard Pinkston as a generally unreliable witness.12 This finding is based on the credible and undenied testimony of J L.Gore.Although Respondent called Pmkston as a witness,he was not askedabout this conversation Begor was not called as a witness, nor was hisabsence explained."Pmkston was not present during this interview.14 She could not remember whether Youmans asked how she voted.ployee interviews scheduled byRespondent in anapparently unsuccessful effort to find out a basis for object-ing to the election.3. James Brown's dischargeAs previously noted, when Mrs. Brown's challengedballot was opened and proved to be for the Union, the,Union's majority became indefeasible, and it became un-necessary to determine the eligibility of Matichka, who hadcast the remaining challenged ballot. Matichka (whose bal-lot the Union had challenged) had worn "voteno" insigniaduring the campaign, and Pinkston admittedly knew thathis ballot had been challenged.The revised tally of ballots, which showed that Mrs.Brown's "yes" vote had caused the Union to win,was re-ceived by Respondent on Friday, October 15. About 3:25p.m. on October 19, Brown advised Senior Shift LeaderSartin that he could not work late. Sartin raised no objec-tion. Brown then went to Pinkston and told him that hecould not work late. Pinkston replied that Brown "wouldhave to work late, the machines had to run." Brown repliedthat he could not stay. Pinkston then brought up Brown'sabsence the preceding Friday (when Brown had been outsick) 15 and said that the next time Brown was out a day likethat he would be docked for it.16 Brown replied that if hewas docked and not the others, he would quit; and asserted(accurately,infra,C 2(c)) that the others had been out asmuch as he. Pinkston asked whether he had checked withSartin. Brown replied yes, and Pinkston said to "go ahead,that he would talk to [Brown] tomorrow."17 Brownclockedout at 3:30, and left for the day.The following morning, Brown reported to work at theusual hour, 7 a.m. About 9:15 or 9:20 that morning, Pink-ston called him into the office and dischargedhim, givingas a reason that "he did not want to work theeveningbefore."Several days after Brown's discharge,Mrs. Browncame to Pinkston's office, toward the end of the work day,to collect her husband's last paycheck. Pinkston reproachedher for telling "everyone" that he had fired Brown becausehe refused to work overtime. Pinkston said, "I did not firehim because he refused to work overtime. I fired him be-cause he had been asking for it a long time and he was notdoing his job like he should have done." Pinkston told her,"Now there is nothing concerning what James did ... Asfar as you and me are concerned, you don't know nothingabout what happened back there. As far as you and me areconcerned, it is water over the dam as long as you do yourjob and do it right." Mrs. Brown replied, "I have tried to15During Pinkston's temporaryabsence from the office on October 15,Mrs Brownhad reported her husband's asthmatic attack to Head FixerOwens, to whose supervisorystatus Respondenthad stipulatedin the repre-sentation proceeding. Owens apparently failed to relaythis message to Pink-ston, but laterthat dayPinkston learned from Mrs. Brown about both herhusband'sillness andher report to Owens. Thisweek had been a lightproduction week(supraIn 10).16 Brown waspaid forat least 40 hours'worka week whether or not heworked 40 hours.17My findingsas tothe substance of thisconversation are based onBrown's credited testimony. I do not credit Pinkston's version of the incidentexcept to the extent thatit is corroborated by Brown.For the reasons set forthinfra,In 39, 1 regard Pmkston as an unreliable witness. WIPO, INC.obey the rules that they tell me, and try to do what they tellme to do." Pinkston then said, "Well, as long as you do that,it is water under the dam as far as you and me are con-cerned. If you come and tell me you are not going to dosomething, you can go and punch the time clock." Mrs.Brown commented, "I hope you can sleep good at night,knowing that I have to come down here and support fivekids." Thereupon, when Mrs. Brown said something aboutunemployment insurance, Pinkston told her that becausethe union representatives had come to the unemploymentcompensation insurance office,Respondent was "going tofight it."tsPinkston conceded that the night shift had been "elim-inated temporarily"; his testimony indicates that Respon-dent had contemplated resumption of the night shift as soonas it could obtain an adequately trained night crew andsenior night shift leader. Having "retrained men," Respon-dent reinstituted the night shift and returned to the regular8-hour day in mid- or late December, 6 to 8 weeks after thefiling of the charge herein alleging that Brown's dischargewas unlawful. Pinkston testified that he had not reemployedBrown because Brown had never come down to ask abouta job and "I don't go out calling people to come back towork."19 At all times after the election, Mrs. Brown re-mained in Respondent's employ in the same job and at thesame rate of pay.C. Conclusions1.The no-solicitation ruleIn the absence of special circumstances(not claimed tobe present here), an employer may not lawfully forbid hisemployees to engage in union solicitation on the employer'spremiseswhere both the soliciting and the solicited employ-ees are on their own time, including break time.20 Withoutdisputing the foregoing, Respondent contends that the post-ed rule cannot reasonably be read as forbidding such solic-itation during these periods. The risk of ambiguity must, ofcourse, be assumed by Respondent, which drafted therule 2'While some Board decisions lend support to the Gen-eral Counsel's contention that Respondent's rule is unlawfulbecause it fails to advise employees with sufficient claritywhen they may solicit and when they may not,22 the mostrecent apposite Board decision which I have been able tofind points to a contraryconclusion.23Accordingly, I findthat the no-solicitation rule is not invalid on its face.18My findings as to this conversation are based on the creditedtestimonyofMrs. Brown.While I am well aware that she wasa highlyinterestedwitness, her demeanorwhile testifyingpersuaded me that she was telling thetruth. I do not credit Pinkston's version of the conversation except to theextent that it is corroboratedby Mrs.Brown.For the reasonsset forthinfra,fn. 39,I regard Pinkston as an unreliable witness.19 Thecomplaintherein (issued January4,1972)alleged,andRespondent's January 14answer admitted,that Respondent had "failed andrefused to reinstate" Brown20 Campbell Soup Co. v. N L.R.B.,380 F.2d 372 (C.A. 5);Saco-LowellShops,169 NLRB 1090, fn. 1, 1093,enfd.405 F.2d 175 (C.A. 4);N L.R B.v.Varo, Inc.,425 F.2d 293, 297 (C A. 5).21G.C.Murphy Co,171NLRB 370,affd.422 F.2d 685 (C.A. D C.);Marlene IndustriesCorp.,166 NLRB 703, 704, enfd.in relevantpart 406 F.2d886 (C.A 6).22Marlene Industries,supra,166 NLRB at 704, 729,Forest Industries Co.,164 NLRB 1092.653Nor do I agree with the General Counsel that the rulewas discriminatorily enforced against union activity. Whilean employee did circulate an antiunion petition on compa-ny time and premises after the rule was posted, the recordfails to disclose either that Respondent knew that this activi-ty took place on company time or that the employee was notpunished for it. There is no other record evidence showingany sort of solicitation activity after the rule was posted.24Although I have found this rule to be valid on its face,a Section 8(a)(1) violation would nonetheless be made outby a showing that the rule was promulgated for the purposeof combating union organization rather than maintainingproduction or discipline.25 Moreover, Respondent had pre-viously permitted solicitation activity in the plant duringworking hours, the rule was posted during a union drivewhich Respondent opposed, and Respondentlater (as Ifind,infra)discriminatorily discharged an employee. How-ever, there is no evidence that the posting of the rule co-incided with any significant stage in the union drive, whichhad been in progress for about 2 months, or withRespondent's initial awareness of it; the discriminatory dis-charge did not take place until almost 4 months later; and,as previously found, there is no evidence that Respondentsubsequently disciplined any employee for union solicita-tion in violation of the rule? I do not believe that the recordpreponderantly shows that the rule was promulgated for thepurpose of combating union organization?' Accordingly, Ishall recommend that the complaint be dismissed insofar asit alleges that Respondent violated the Act by posting, pro-mulgating,and maintaining the no-solicitation rule.2.The discharge of James W. Browna.Controlling legal principlesThe General Counsel contends that Respondent dis-charged James W. Brown because of his own and his wife'sunion activity, both reasons which (Respondent concedes)are proscribed by the Act 28 Respondent asserts thatBrown's discharge was in no way motivated by either ofthese considerations, and tenders, as the real reason for hisdischarge, considerations which the General Counsel can-not and does not contend to be unlawful.23Universal CigarCorp,173 NLRB 865,869, modified because of rule'svalidity, 425 F.2d 867 (C.A 5). See also,Logan Mfg. Co,162 NLRB 1586,1587, 1589;Buckeye Mart,170 NLRB 1, 4. Cf.SNC Mfg Co., Inc,174NLRB 159,enforcement denied in relevant part, 434 F.2d 473, 478-479(C.A D.C.).I do not rely onRogersMfg Co.,175 NLRB 961,cited by Respondentas "diapositive,"in view of In.1of the Board's decision,which states, "Inthe absence of exception,we adopt,pro forma,the Trial Examiner's findingthat the Respondent's no-solicitation rule is not on its face presumptivelyinvalid "24 The Gore-Ponder-Hopkins incident was not shown to have occurredprior to June 25, when the rule was posted.25MilfordFabricating Co.,193 NLRB No. 146;Memcor, Inc.,162 NLRB930, 933, 935-936;Ward Manufacturing, Inc,152 NLRB 1270, 1271, 1277;Tiidee Products, Inc,176 NLRB No. 133, enfd. 440 F.2d 298 (C.A.D.C.)26 Indeed,there is no evidence that Respondent ever knowingly had occa-sion to, or did, discipline any employee for any violation of this rule.21 SeePermianCorp,189 NLRB No.131, enfd.457 F.2d 512.Cf.MedleyDistillingCo, Inc,187 NLRBNo. 12, wherethe rule was promulgatedshortly after the union drive began.28N.L.R.B. v. Link-BeltCo,311 U.S. 584,601,J Ziak &Sons,Inc., 152NLRB 380,383-385, enfd.63 LRRM 2145(C.A.D.C.);LummusCo. v. N.L.R.B,339 F 2d 728,731-734(C.A.D C);Washington Forge,Inc,188 NLRB No.17 654DECISIONSOF NATIONALLABOR RELATIONS BOARDThe applicable principles in sucha case arewell settled." ... managementis for management. Neither Board norCourt can second-guess it or give it gentle guidance byover-the-shoulder supervision. Management can dischargefor goodcause,or badcause,or no cause at all. It has, asthe manager of its own business affairs, complete freedomwith but one specific, definite qualification: it may not dis-charge when the real motivating purpose is to do that whichthe Act forbids."N.L.R.B. v. McGahey,233 F.2d 406, 413(C.A. 5).29 On the other hand, because the issue in cases suchas these isthe "real motivating purpose" of the discharge,"the existence of [a lawful]cause isnot a defense to adischarge actually motivated by anti-union purposes." N.L.R.B. v. Central Power & Light Co.,425 F.2d 1318, 1322 (C.A.5). Further, to establish an unlawful discharge, the GeneralCounsel need not show that the employer'ssolereasons forthe discharge were unlawfulreasons;rather, he need onlyestablish by preponderating evidence that "the employeewould not have been fired but for the anti-union animus ofthe employer."Permian Corp.,189 NLRB No. 131, enfd.457 F.2d 512, (C.A. 5), quotingN.L.R.B. v. Whitfield PickleCompany,374 F.2d 576, 582 (C.A. 5). Finally, because theissuepresented is the real reason for the discharge, theemployer's right to discharge for any lawful reason or for noreason does not preclude the Board from consideringwhether the reasons tendered by the employer are such aswould ordinarily be expected to explain the personnel ac-tion at issue. SeeN.L.R.B. v. Condenser Corp.,128 F.2d 67,75 (C.A. 3);N.L.R.B. v. Griggs Equipment, Inc.,307 F.2d275, 278 (CA. 5).With these principles in mind, I turn to the issues pre-sented by Brown's discharge.b. The General Counsel's evidenceInitially, I note the clear record evidence that Respon-dent opposed the Union's efforts to organize its plant. Thus,Respondent's officials procuredJ.L.Gore's assistance inattempting to "talk [the Union]out" of the plant,for theavowed reason that he would be particularly effective be-cause he had previously been active on the Union's behalf.When the tally of ballots suggested(as later proved to be thecase)that the Union had won the election, Plant Superin-tendent Pinkston berated Mr.Brown for voting at all. AfterBrown'sdischarge,Pinkstonattributedtoaunionrepresentative'sparticipation in Brown's unemploymentcompensation preceeding Respondent's efforts(eventuallysuccessful)to defer Brown's eligibility for compensation.Moreover,during the union campaign,when SupervisorHopkins saw employee Ponder talking to union activistGore,Hopkins told Ponder to get back to work or be fired,that Hopkins did not want him talkingto anybodythat hadanything to do with the Union;and then threatened Goreby telling him that Hopkins had a gun in his car. Suchantiunion bias and hostility are "highly significant factorsfor Board evaluation in determining motive."N.L.R.B. v.Georgia Rug Mill,308 F.2d 89,91 (C.A. 5).It is likewise clear that when discharging James Brown,Plant Superintendent Pinkston knew of(or at least suspect-29 See also,Clark's Stores,168 NLRB 273, 284.ed) Brown's own union sympathies, and was also aware thatMrs. Brown had provided the Union withitsmargin ofvictory.Thus, it is undenied that in August 1971Respondent's generalmanager and vice president told Pink-ston that he was "sure [Brown] will be for the Union."30 Ialso conclude, contrary to Pinkston's testimony, that beforedischarging Brown he knew thatMrs. Brown'svote hadprovided the Union's electionmargin.The results shown bythe revised tally of ballots would in all probability havereached even an uninterested plant superintendent duringthe 5-day period (including 3 working days) between thedate that Respondent received the tally and the date ofBrown'sdischarge.This likelihood is increased byPinkston's specific demonstration of interest in the elec-tion-namely, his action just after the electionin tellingMrs. Brown that she had no right to cast a ballot. Moreover,I infer from these remarks that he already knew that theballot she cast had been challenged; and I further infer,from Matichka's open wearing of "vote no"insignia andPinkston's concession that prior to Brown's discharge Ma-tichka told him his ballot had been challenged, that prior tothe discharge Pinkston knew that Mrs. Brown's ballot hadassured the Union's victory notwithstanding Matichka'spresumable "no" ballot. Further, I note that Pinkston dis-charged Brown, an employee of 12 years' standing, early inthe morning of the second working day after Respondentreceived the revised tally. "The abruptness of a dischargeand its timing are persuasive evidence as to motivation."N.L.R.B. v. Sutherland Lumber Company,452 F.2d 67 (C.A.7).c.Respondent's Explanation for the DischargeAt the outset of the hearing, Respondent's counsel stat-ed that Brown was discharged because, during a continuousperiod throughout the summer and fall of 1971, he "startedto build up a record of badabsenteeism,was careless abouthis job, was untidy in keeping up his work area, and wastaking too many breaks away from his job station"; and that"what touched off the decision to terminatehim was hisinability and refusal to adjust to the hours expected of himby the Employer."However, the evidence renders highly improbableRespondent's contention that work area untidiness or ex-cessive breaks played a part in Pinkston's decision to dis-charge Brown. Pinkston testified that the alleged untidinessproblem disappeared when Sartin replaced Brown as dayshift leader, about 3 months before Brown's discharge.Pinkston also testified, variously, that he had observedBrowntaking too many breaksafterSartin became day shiftleader; thatafterSartin took over, Pinkston did not discussthe excessive breaks matter with Brown at all; and that30 Inview of thisundemed and credited testimony,I cannot and do notbelieve Pinkston's testimony that before discharging Brown he had no knowl-edgeof Brown's union sympathies.For the reasons set forthinfra,fn. 39, Iregard Ptnkstonas a generally unreliable witness.In finding that Ptnkston knew of James Brown's union sympathies, I donot, however, rely on Gore's knowledge thereof.Because he and Brown wereon friendlyterms andGore favored the Union (at least initially), I think itunlikelythat he passed this information on to antiunion management repre-sentatives.Nor doI infer thatCompany AttorneyYoumans relayed to man-agement Mrs Brown's admission during her interview that she, and probablyher husband,favored theUnion ("you meanwe'velost?") WIPO, INC.655Pinkston had reproved Brown therefor on two or three oc-casions inJuly or August (at least 7 weeks prior to Brown'sdischarge), Pinkston "wouldsay" beforeSartin took over.Moreover, Pinkston admitted that at the time Sartin tookover, Brown's alleged deficiencies in these respects had notdeterred Pinkston from offering to transfer him to seniorshift operator on the night shift; and when Brown refusedthis offer, Respondent nonetheless continued to pay himmorethan an ordinary operator on the day shift. Fur-thermore, if Pinkston had really been as concerned aboutthe untidiness problem as his testimonyalleges, I am per-suaded that he would have complained (as he admittedlydid not) to other members of the crew, who were likewiseresponsible for cleaning up the area, notwithstanding hisalleged desire to adhere to the "chain of command" headedby Brown, a nonsupervisor. Indeed, Pinkston testified thathe "didn't particularly fire Brown for the place beingmessed up."Nor do I believe that Brown's attendance recordplayed any appreciable role in Respondent's decision todischarge him. Thus, during the 3-1/2 weeks immediatelypreceding his discharge, Brown's two absences (one becauseof asthma and one related to his daughter's hospitaliza-tion) 31 were much less frequent than Seay's 5 days of sickleave (and 2 days of less than 8 hours) and comparable toTilley's one absence for unexplainedreasons.32Moreover,while the record does not contain timecards covering anyearlier period, the testimony shows that less than 2 monthsbefore Brown's discharge employee Sartin was out 2 weekswith pneumonia. Sartin, who had presented a doctor's certi-ficate,was stillin Respondent's employ at the time of thehearing. Pinkston testified that on "various occasions" fromMay until Brown's October 20 discharge, Brown "wouldtake days off during the week," that his wife would "justgive amessage inthat he was sick," and that "there were noconversations with him over the phone, as to whether he wassick or not." However there is no evidence that RespondentmentionedBrown's attendance record to him until the daybefore his discharge, 4 days after Respondent received therevised Tally and more than 5 months after his absenteeismallegedly began. As noted, such record evidenceas existsfails to show that Brown's attendance record was bad incomparison with that of other employees; Respondentmadeno contention that he was not in fact sick on theseoccasions,33or that it expressed doubt at the time that hewas really sick; and if Pinkston had really been concernedabout "no conversations with him over the phone," in allprobability he would have telephonedBrown.For the fore-going reasons, I conclude that Brown's attendance recordplay little or no part in Pinkston's decision to discharge him.Respondent's contention that Brown's October 19 re-fusal to work overtime "touched off" Pinkston's decision todischargehim is, ofcourse, virtually refuted by Pinkston'sdisclaimer of this reason to Mrs.Brownshortly after thedischarge.Moreover, when considered cumulatively, otherconsiderations diminish the likelihood that this incident was31 Pinkston's testimony indicates that the latter absence was excused.32While discharging Brown,with 12 years'tenure, RespondentretainedSeat',who at that time had been in its employfor about 2 months.3Brown suffers from asthma,an ailment which tendsto recur periodical-ly-the sole triggering factor in Brown's discharge. Thus, al-though there is credible evidence that Brown's action inleaving after 8 hours slowed down production and made theother employees work harder for the rest of the day,34 theunavailability of a trained replacement (the very reason forthe 10-hour day) meant that Brown's termination extendedthese difficulties to encompass the entire workday. Fur-thermore, Respondent's failure to produce the productionrecords which it admittedly kept, the fact that a three-manshiftwas capable of operating at full capacity,35 and theabsence of evidence that the remaining employees com-plained about Brown's leaving about 8 hours, 6 suggest thatthe adverse impact of Brown's absence was rather modest.Cf.International Union of Automobile, Aerospace and Agri-cultural ImplementWorkers of America v. N.L.RB.,459F.2d 1329 (C.A.D.C.). Moreover, the 10-hour day was ex-pected (and in fact turned out) to be temporary; and Pink-ston knew that Brown was particularly inconvenienced 6yit for reasons which would tend to create sympathy ratherthan resentment. Additionally, the fact that this was the firstoccasion on which Pinkston had denied Brown's request forpermission to leave early casts some doubt on whether Pink-ston was motivated entirely by production considerations,in the absence of any evidencesuggestingthat the need forBrown's services was greater than on previousoccasionswhen permission had been granted. Further, Pinkston madeno claim that on October 19 he expresslygave Brown achoice between overtime work and discharge, although inanalogous circumstances Pinkston had previously used suchtactics and thereby induced Brown to perform the work inquestion??At certain points in his testimony, Pinkston indicatedthat the gravamen of Brown's offense was not that hecaused production difficulties, but was that he refused toobey his superior's orders. It is true that Pinkston may havefelt less thansecure asplant superintendent (a position hehad held for only 6 months);38 and hismanner intestifyingsuggested that he might be a person highly sensitive to anysupposed disregard of his authority. However, when askedwhy he did not rehire Brown after reinstitution of the nightshift,which ended the overtime problem assertedlyleadingto Brown's discharge, Pinkston did not refer to disciplinaryproblems or (indeed) to any of the considerations whichassertedly led to Brown's discharge. Instead, Pinkston mere-ly tendered the reason that Brown had not come down toask about a job-a hypertechnical explanationin itself ren-dered dubious by the pendency of the charge herein, whichstrongly suggestedBrown's interestin returning to work.Pinkston's limited explanation fails to suggest concern over34 I would haveassumed this much even in the absence of direct evidence,since otherwise Respondent would not have wanted Brown to work overtime,for whichhe was paid time-and-a-half after 40 hours.35Whileone of the other employees on Brown's shift was a trainee (Seay),Pinkston testified that he had transferred Seay from the night shift upon itsdiscontinuance,and that thenight shift had had better production than theday shift.Indeed,theymightconceivablyhave welcomedany extraovertime-rate hours Brown's absence mighthaveafforded them37When directedto work at straight time the Saturday following LaborDay in 1971,Brown had replied that he would like to be off if he could.Pinkston thereupon said, "If you care anything aboutyour job,you hadbetter come on in."Brown replied that he did not know whether he couldmake it or not, but he did come in.38He had previouslybeen a truckdnver for Respondent. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDsupposed disrespect by Brown, whose manner and tone ofspeech tend to counteract any impoliteness which might besuggested by his words alone. Moreover, what comes closeto a tacit concession by Pinkston that Brown's alleged priorshortcomings did not render him unsuitable for an 8-hourshift further detracts from Respondent's contention thatsuch alleged deficiencies contributed to Pinkston's decisionto discharge Brown.d. Conclusions as to the dischargeIn sum, Respondent wanted to keep the Union out ofthe plant; Pinkston knew or suspected (well before the elec-tion) that James Brown favored the Union; and 5 days orless after learning that Mrs. Brown's ballot had afforded theUnion an indefeasible election margin, Pinkston dischargedJames Brown-an employee of 12 years' standing-on thebasis of explanations which "failed to stand under scruti-ny," thus "buttress[ing]" the "inference of discriminatorymotivation."Griggs Equipment, Inc., supra,307 F.2d at 278.On the basis of a preponderance of the evidence, I concludethat Respondent discharged James Brown at least in sub-stantial part because of his and his wife's union sympathies,in violation of Section 8(a)(3) and (1) of the Act 3Under the circumstances of this case, I attach littleweight to Respondent's failure to take direct personnel ac-tion against Mrs. Brown herself. Respondent must haveknown that James Brown's discharge inflicted upon Mrs.Brown hardships comparable to-perhaps greater than-those which she would have suffered had she been dis-charged instead. As Mrs. Brown observed to Pinkston whenshe collected Brown's last paycheck, "I hope you can sleepgood at night, knowing that I have to come down here andsupport five kids." Indeed, after Mrs. Brown made thisremark, Pinkston underscored the adverse economic effectsof union sympathies on the entire Brown family by tellingher that Respondent was going to "fight" her husband'sclaim for unemployment compensation because the unionrepresentatives had come to the unemployment compensa-tion office.Moreover, other considerations may have ledRespondent to retain Mrs. Brown in its employ. Thus, Re-spondent might have apprehended that Mrs. Brown's dis-charge shortly after her determinative "yes" ballot wasopened would be too suspicious to risk. Furthermore, it isconceivable that Mrs. Brown's immediate supervisors were39 In finding Brown's discharge to be unlawful,Ihave discredited PlantSuperintendent Pinkston in a number of material respects.As I have pointedoutsupra,in certain instances Pmkston's testimony as tohighlymaterialissues was inconsistent with his admitted conduct or with the undisputedtestimony,was self-contradictory,was unlikely on its face, or lacked corrobo-ration from an obvious source.The cold record's demonstration that theseportions of his testimony are incredible casts doubt upon the believability ofother material parts of his testimony.N.LR B v. Pittsburgh Steamship Co,337 U.S. 656,659. Moreover,the manner in which Pinkston testified gave methe distinct impression that he was interested in justifying his own conductrather than in telling the truth. It is for these reasonsthat I have discreditedhis testimony to the extent indicated above.In discrediting Pinkston,I do not,however, rely on UnionRepresenta-tive Scott's testimony that (contrary to Pinkston's testimony) Pinkston waspresent at the count of the ballots.Company Attorney Youmans crediblydenied that Pinkston was then present.Scott admitted that he had not seenPinkston between the September 9 election and the February 15 hearing,more than 5 months later. While Scott impressed me as an honest witness,Ibelieve he was mistaken in his identification.unable or unwilling to find any deficiency which mightreasonably be advanced to justify her discharge. In short,Respondent's lawful treatment of Mrs. Brown does not dis-prove the General Counsel's contention that her husbandwas unlawfully discharged. Cf.N.L.R.B. v. Challenge-CookBros. of Ohio,374 F.2d 147, 152 (C.A. 6).Nor do I believe that the October21 statement signedby James Brown in connection with his application for un-employment compensation impairs the General Counsel'scase.This statement asserted that "I was discharged ... forrefusing to work overtime." The characterization "refusing"to work overtime fairly comports with James Brown's testi-mony about what he told Pinkston on October19. Brown'sstatement regarding Respondent's discharge motives (ofwhich he obviously could have no personal, direct knowl-edge) is, of course, not conclusive as a matter of law; sucha determination is, rather, initially a function of this TrialExaminer and thereafter, perhaps, of the Board and theFederal courts 40 Moreover,Brown'sOctober 21 conclusionthat he was discharged for refusing to work overtime reflect-ed Pmkston's statementwhen discharging him, and wasreached without knowledge of subsequent events whichhave played a material part in my conclusion that he wasdischarged at least partly for Union-relatedreasons-name-ly,Pinkston's statementthat he had not fired Brown forrefusing to work overtime, and that Respondent was goingto "fight" his unemployment compensation claim becausethe union representatives had come to the unemploymentcompensation office.In finding that Brown was discharged at least in sub-stantial part because of his and his wife's union activities,I am aware of the different conclusion reached by an Ap-peals Referee of the State Department of Labor Unemploy-ment Security Agency. While relevant to theissuesherein,this determination is not controlling.41 My principal reasonfor giving this determination little weight in the instant pro-ceeding is that the issue there presented was significantlydifferent from the issue before me. The Referee's decisionstated:The question to be resolved is whether or not theemployer was justified in making the discharge. If adischarge takes place under conditions where three orfour reasons can be assigned as justification for it, theemployer merely has to show that one good reason didexist, and that the discharge resulted immediately uponthe occurrence of the incident which he used for thebasis of the separation. Here the employer has shownjust that. The claimant's refusal to work the two hoursper day overtime under the usual conditions of timeand one-half was followed immediately by the dis-charge. The incident concerning the union election oc-curred several days before and may or may not havecaused the employer to form a dislike for the claimant.This, however, would be immaterial in view of the factthat the claimant did specifically refuse to accept anassignment given to him.4° N L. &B. v. Wiltse,188 F 2d 917, 925-926 (C.A. 6)41Mitchell Plastics, Inc.,117 NLRB 597,598, In. 1, modified260 F.2d 472(C.A. 6);Supreme Dyeing &FinishingCorp,147 NLRB1094, 1095, In. 1,enfd. 340 F.2d 493 (C.A.1);N.LR.B v Western Meat Packers, Inc,368 F.2d65, 70 (C A. 10);N LR.B. v Stafford Tmckin& Inc.,371 F.2d 244, 249 (C.A.7). WIPO, INC.657In contrast,as shownsupra,the issue presented in the in-stant proceeding is whether the real reason for Brown'sdischarge was at least partly a "dislike"for his and his wife'sunion activity;and Respondent cannot defend a dischargewhich in fact was partly so motivated by a showing that"one good reason did exist" therefor.It is true that theReferee further found that"The problem generated by theunion balloting seems to have been a coincidence...therewas no relationship between the separation and theclaimant's wife's voting in the union election."However,this statement not only was unnecessary to the Referee'sdecision,but also was made without the benefit of Mrs.Brown's testimony,on which I have relied to a significantextent in concludingthather unionactivitypartly motivat-ed her husband's discharge.Cf.N.L.R.B. v. Tennessee Pack-ers,339F.2d 203, 204 (C.A. 6). Nor canBrown's right torelief in the instant proceeding be affected by his failure tocall her as a witness in the unemployment compensationproceeding,in view of the fact that her testimony before mewas immaterial to the legal issues presented there.CONCLUSIONS OF LAW1.WIPO, Inc., is an employer engaged in commercewithin the meaning of the Act.2. National Council of Distributive Workers of Ameri-ca is a labor organization within the meaning of Section 2(5)of the Act.3.Respondent has not violated Section 8(a)(1) of theAct by posting, promulgating, and maintaining a no-solic-itation rule.4.Respondent has violated Section 8(a)(3) and (1) ofthe Act by discharging employee James W. Brown becauseof his and his wife's union activity.THE REMEDYI shall recommend that Respondent cease and desistfrom the unfair labor practice found, and like and relatedconduct, and offer reinstatement with backpay to the em-ployee discriminated against. In accordance with usual re-quirements, reinstatement shall be to the discriminatee'sformer job or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges. The discriminatee shall be madewhole for any loss of earnings he may have suffered byreason of the discrimination against him by payment to himof a sum of money equal to that which he normally wouldhave earned from the date of discharge (October 20, 1971)to the date of a valid offer of reinstatement, less net earningsduring such period, to be computed in the manner pre-scribed in F.W.Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716. I shall alsorecommend that Respondent post an appropriate notice.Upon the foregoing findings of fact and conclusions oflaw and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER42The Respondent, WIPO, Inc., its officers, agents, suc-cessors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in National Council ofDistributive Workers of America, or any other labor organi-zation, by discharging or in any other manner discriminat-ing against employees in regard to their hire or tenure ofemployment or any terms or conditions of employment.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action whichis neces-sary to effectuate the policies of the Act.(a) Offer James W. Brown reinstatement to his formerjob or, if this job no longer exists, to a substantially equiva-lent job, without prejudice to his seniority or other rightsand privileges and make him whole for any loss of paysuffered by reason of his discharge in the manner set forthin the section of this decision entitled "The Remedy."(b) Notify James W. Brown, if presently serving in theArmed Forces of the United States, of his right to full rein-statement upon application in accordance with the SelectiveService Act and the Universal Military Trainingand ServiceAct of 1948, as amended, after discharge from the ArmedForces.(c) Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, all pay-roll records, social security payment records, timecards, per-sonnel records and reports, as well as all other recordsnecessary to analyze and compute the amount of backpaydue under the terms of this recommended Order.(d) Post at its Columbus, Georgia, plant copies of theattached notice marked "Appendix ."43 Copies of said no-tice, on forms provided by the Regional Director for Region10, after being duly signed by the Respondent's representa-tive, shall be posted by the Respondent immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(e) Notify theRegionalDirectorfor Region10, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.44It is further recommended that the complaint herein bedismissed, insofar as it alleges that the Respondent violatedSection 8(a)(1) of the Act by posting, promulgating, andmaintaining a no-solicitation rule.42 In the event no exceptions are filed to this recommended Order asprovided by Section102 46 of the Rules and Regulations of the NationalLabor Relations Board, the findings, conclusions,and recommended Orderherein shall,as providedin Section 10(c) of the Actand in Section 102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings, conclusions, and Order,and all objections thereto shall be deemedwaived for all purposes.43 In the event the Board's Order is enforced by a Judgment of a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall be changed to read"PostedPursuant to a Judgmentof the United States Court of AppealsEnforcing anOrder of the National Labor Relations Board "44 In the event that this recommended Order is adoptedby theBoard afterexceptions have been filed,this provision shall be modified to read:"Notifythe Regional Director for Region 10, in writing,within 20 days from the dateof this Order,what steps the Respondent has takento comply herewith."